IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00011-CV

                    IN THE INTEREST OF L.R.M., A CHILD



                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-D202001014


                           MEMORANDUM OPINION

       This is an accelerated appeal from the trial court’s order terminating Appellant’s

parental rights to his daughter L.R.M. as part of a private termination and adoption suit.

No brief has been filed for Appellant. In a letter dated April 8, 2021, this Court notified

Appellant that the appeal was subject to dismissal for want of prosecution if a response

showing grounds for continuing the appeal was not filed within twenty-one days from

the date of the letter. More than twenty-one days have passed, and no response has been

filed. Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(b).



                                                 MATT JOHNSON
                                                 Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Dismissed
Opinion delivered and filed May 12, 2021
[CV06]




In the Interest of L.R.M., a Child         Page 2